DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 1 has been amended; support for claim 1 is found on page 3 of the instant specification.
Claims 1-18 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 states “ a first insulation layer” and “a second insulation layer”, it is unclear if these insulation layers are the same or different than the insulation layers are presented in claim 1. Examiner will interpret these insulation layers to be the same as the insulation layers of claim 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2007/0096688 A1) in view of Yoon et al. (US 2016/0351864 A1).

Regarding claim 1, Suzuki teaches a flexible battery comprising a flexible battery unit comprising of a cathode (Suzuki Figure 1, [0001] aluminum case is made of a flexible sheet making the battery flexible, [0005]; power generating element contains a cathode, anode, electrolyte and separator), an electrolyte layer (power generating element 1; Figure 1; [0033-0034]), and an anode (power generating element 1; Figure 1; [0033-0034]);
	a first protective layer and a second protective layer formed by a conductive and bendable material (Suzuki Figure 1, cup shaped covers 51 and 52 and can be made of a resin material or a metal material; metal material, metal materials are known to be conductive; [0018-0020] the cover member is flexible and can follow the shape of the aluminum laminated sheets);
	
	an enclosure defining an interior space that includes sealed end portions (Figures 1-3; battery case 2 containing aluminum laminated sheets 21 and 22),
	wherein the first protective layer is positioned within the interior space adjacent to the first package layer, and the second protective layer is positioned within the interior space adjacent to the second package layer (Suzuki Figure 1 and 2),
	wherein the first protective layer and the second protective layer have a first length and a first width, the first package layer and the second package layer have a second length and a second width, The first length is shorter than the second length, the first width is narrower than the second width, the first protective layer is located between the first package layer and the cathode substrate, and the second protective layer is located between the second package layer and the anode substrate to protect against wrinkling of the first package layer and the second package layer when the battery unit is bent (Suzuki Figures 1-3; cup shaped covers are located at opposite ends of the power generating element), and
	wherein the protective layers are structured nonreticularly with a smooth surface, and spaced apart from the sealed end portions of the interior space within the enclosure (Suzuki Figure 1- cover members are nonreticularly shaped with a smooth surface).

Suzuki fails to teach:
first and second insulation layers formed by a flexible material and disposed adjacent to the first and second protective layers, respectively; and
insulation layers are structured nonreticularly with a smooth surface, and spaced apart from the sealed end portions of the interior space within the enclosure.

Yoon discloses a battery cell having an antiwrinkle member on the outside of the inner surfaces of the outermost electrodes and between a casing to prevent wrinkling and impacts from bending of the battery. Yoon is analogous with Suzuki as both are related to flexible batteries and preventing wrinkling due to bending of a battery. Yoon teaches wherein the anti-wrinkle members are coated with an insulative material to provide an insulative property between the conductive metal material and the electrode assembly (Yoon [0079]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the teaching of Yoon such that an insulative layer is provided on the cover members to provide an insulative property to the power generating elements and the cover member and casing. The insulative layer would have the same shape of the cover member and would have a nonreticular smooth surface.

Regarding claim 2, modified Suzuki teaches all the claim limitations of claim 1. Suzuki further teaches wherein the battery unit is sandwiched between the first protective layer and the second protective layer (Suzuki Figures 1 and 2).
The limitation of “the first and second protective layers are arranged in such a way to shield the 25battery unit from the impacts of the enclosures caused by the deformation or the bending of the battery” is deemed to be an intended use of the first and second protective layers and thus is not given patentable weight. Suzuki’s cover members are provided to prevent the power generating element from coming into contact with or breaking through the inner face of the battery case directly (Suzuki [0013]).
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Regarding claims 3-4, modified Suzuki teaches all the claim limitations of claim 2. respectively. Suzuki further teaches wherein the first protective layer and the second protective layer can be made of a metal sheet, a flexible resin sheets or materials such as polyethylene, polyolefin, PET, or polyethylene sulfide as well as derivatives, thereof (Suzuki [0020]).

Regarding claim 5, modified Suzuki teaches all the claim limitations of claim 2. Yoon further teaches a first insulation layer between the first protective layer and the cathode substrate, and a second insulation layer between the second protective layer and the anode substrate (Yoon [0079]) and through the modification in claim 1, the insulation layers are provided between the cover member and the power generating elements therefore all the claim limitations are rendered obvious in view of the modification of claim 1.

Regarding claim 6, modified Suzuki teaches all the claim limitations of claim 1. Suzuki further teaches wherein the first package layer and the second package layer are sealed along their peripheral edges (Suzuki Figure 2 [0041]).

Regarding claim 7, modified Suzuki teaches all the claim limitations of claim 6. Suzuki further teaches wherein the first package layer and the second package layer are made of a laminate, the laminate comprises an aluminum foil having a top surface laminated with a top polymer material layer and a bottom surface laminated with a bottom polymer material layer (Suzuki [0005] aluminum laminated sheets 21 and 22 being laminated with a bottom base layer make of a nylon resin and a top sealant layer made of thermoplastic resin).

Regarding claim 8, modified Suzuki teaches all the claim limitations of claim 6. Suzuki further teaches wherein the battery unit further comprises two electrode leads in respective electrical connection to the cathode substrate and the anode substrate, and the two electrode leads protrude respectively beyond two lengthwise end portions of the first package layer and the second package layer (Suzuki Figure 1; leads 3 and 4).

Regarding claim 9, modified Suzuki teaches all the claim limitations of claim 8. Suzuki further teaches wherein the two electrode leads are hermetically glued onto the two end portions of the first and second package layers in water resistant manner (Suzuki Figure 2 [0022] flexible sheets of the casing are bonded or thermal welded to create a hermetic seal to ensure barrier properties; [0035] sealant layer of the laminated sheets 21 and 22).

Regarding claim 11, modified Suzuki teaches all the claim limitations of claim 1. Suzuki further teaches wherein the cathode active material layer is coated on the cathode substrate, and the anode active material layer is coated on the anode substrate (Suzuki [0032] positive active material coated on aluminum substrate and the negative active material coated on copper substrate).

Regarding claims 15 and 16, modified Suzuki teaches all the claim limitations of claims 1 and 2 respectively. Suzuki further teaches wherein the first and second protective layers are configured to respectively give a uniform curvature in a bending direction along which the battery is bent (Suzuki the casing and the cover member are flexible therefore when bent a uniform curvature would occur [0020-0023]).

Regarding claims 17, modified Suzuki teaches all the claim limitations of claim 7. Suzuki further teaches wherein the top polymer material layer and the bottom polymer material layer are selected from polypropylene or nylon ([0035] laminated sheets 21 and 22 have a nylon base layer and a polypropylene sealant layer).

Regarding claim 18, modified Suzuki teaches all the claim limitations of claim 1. Suzuki teaches wherein the cover member can be made of a metal (Suzuki [0020]) and wherein the flexible battery case contains aluminum, however, fails to teach the type of metal of the cover member.

Yoon discloses a battery cell having an antiwrinkle member on the outside of the inner surfaces of the outermost electrodes and between a casing to prevent wrinkling and impacts from bending of the battery. Yoon is analogous with Suzuki as both are related to flexible batteries and preventing wrinkling due to bending of a battery. Yoon teaches wherein the first protective layer and the second protective layer are made of a metal sheet and specifically made of a material such as aluminum or copper (Yoon [0028] anti-wrinkle members may be made of a metal material such as aluminum, copper, iron, nickel or silver). 
Therefore, it would have been obvious to a skilled artisan before the effective filing date to use an aluminum or copper material as the metallic cover member of Suzuki as  copper and aluminum are both conductive and flexible materials. Furthermore, the antiwrinkle member of Yoon functions similarly to the cover member of Suzuki, it would have been obvious that the metal cover member of Suzuki could have been made of aluminum or copper as taught by Yoon.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2007/0096688 A1) in view of Yoon et al. (US 2016/0351864 A1) as applied to claim 1, and further in view of Wang et al. (US 10361406-hereinafter Wang).

Regarding claim 10, modified Suzuki discloses all the claim limitations of claim 1. Suzuki further teaches wherein the cathode substrate is made of aluminum foil and is coated with active material (Suzuki [0003]), separator is soaked with electrolyte (common in the art), and the anode substrate is a copper foil that is coated with an anode active material layer (Suzuki [0003]), however, fails to teach the positive and negative active material layers are made of lithium and graphite or graphene respectively.

Wang discloses a flexible battery device having layers surrounding a battery to increase the flexibility and decrease the damage when flexure stress is applied. Wang teaches wherein the battery includes a cathode current collector made out of aluminum (Wang Col. 3 lines 31-41 cathode associated with an aluminum current collector); the cathode active material layer is a compound of lithium (Wang Col. 5 lines 29-49 cathode layer(s) 108 may be formed from a metal oxide such as lithium cobalt oxide); the electrolyte layer is a separator substrate soaked with electrolyte (Wang Col. 2 lines 43-57 anode and cathode layers may be separated by a polymer-based separator layer and interspersed with a gel electrolyte or other type of electrolyte; interpreting that the gel electrolyte or liquid electrolyte can be absorbed by the separator; This is common in the art as exemplified by Lin et al. US 20150188110- [0006] separator can be soaked in the electrolyte); the anode active material layer is a graphite or graphene layer (Wang Col. 5 lines 29-49 anode layer(s) 112 may be formed from a carbon material such as graphite and the anode layer 112 is read as the anode active material layer); and the anode substrate is a copper foil (Wang Col. 3 lines 31-41, anode is associated with a copper current collector).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Wang of the specific materials making up the cathode, anode, and separator such that the positive and negative electrodes are made the materials as taught by Wang. The materials of Wang are commonly known in the art and therefore would have been obvious to a skilled artisan to make the cathode substrate an aluminum foil, cathode active material layer a lithium cobalt oxide, the separator absorbing the electrolyte, the anode active material being made of a graphite or graphene material and the anode substrate being a copper foil. These materials are commonly known in the art.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2007/0096688 A1) in view of Yoon et al. (US 2016/0351864 A1) as applied to claim 1, and further in view of Moon et al. (US 2019/0334219 A1).

Regarding claims 12-14, modified Suzuki teaches all the claim limitations of claim 1. Suzuki teaches a power generating element having positive and negative electrodes and separator layers with electrolytes, however fails to specify stacking of multiple layers of the battery element. 
Moon discloses a pouch shaped secondary battery with multiple layers of electrodes. Moon teaches wherein the battery element can include additional layers in the claimed order (Moon Figure 1; [0050]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate multiple layers as taught by both Suzuki and Moon such that the structures are incorporated within the battery. A skilled artisan would recognize the addition of more layers would increase the capacity for the battery. A skilled artisan would be able to increase the amount of layers that are provided in order to increase the capacity of the battery.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior rejection of record because the amended limitation of “structured nonreticularly with a smooth surface” of the protective and insulation layers are not taught and specifically taught against  in the primary reference Yoon. Examiner agrees that the amendments to the claims overcomes the previous rejection of record, however, the rejection has been updated rendering the arguments moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Momo US 9859585 B2- discloses a flexible power storage device with a flexible supporting board 406.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727